Citation Nr: 0715432	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-10 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for arthritis of the 
left hand.  

2.	Entitlement to service connection for erectile 
dysfunction.  

3.	Entitlement to an initial compensable rating for the 
residuals of a crush injury scar of the left hand.  

4.	Entitlement to an initial compensable rating for the 
residuals of a foreign body of the right little finger.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1995 to 
September 2000.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.	Chronic arthritis of the left hand is not currently 
demonstrated.  

2.	Chronic erectile dysfunction is not currently 
demonstrated.  

3.	A crush injury scar is not currently symptomatic and is 
not shown to cause limitation of function.  

4.	The residual of a foreign body of the right little finger 
is a nonsymptomatic scar which is not shown to cause 
limitation of function.  


CONCLUSIONS OF LAW

1.	Arthritis of the left hand was neither incurred in nor 
aggravated by service and may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2006).

2.	Erectile dysfunction was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

3.	The criteria for a compensable rating for the residuals of 
a crush injury scar of the left hand have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Codes 
7803-7805 (2006).  

4.	The criteria for a compensable rating for the residuals of 
a foreign body of the right little finger have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Codes 
7803-7805 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in April 2001 and July 2004, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection and increased 
ratings, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating for the 
service connected claims or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection and 
increased ratings, any questions as to the appropriate 
disability rating or effective date to be assigned 
respectively are rendered moot.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  If arthritis is 
shown to a compensable degree within 1 year following 
separation from service, service connection may be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran is claiming service connection for arthritis of 
the left hand and for erectile dysfunction.  It is noted that 
service connection is in effect for the residuals of a crush 
injury of the left hand and for neurologic disability 
associated with the residuals of a spinal injury that the 
veteran sustained while on active duty.  Review of the record 
shows no complaint or manifestation of arthritis of the left 
hand or of erectile dysfunction while the veteran was on 
active duty.  

The veteran was examined for VA in February 2001.  At that 
time, X-ray studies of the left hand were normal and 
examination of the left hand showed that the veteran could 
make a  tight fist with normal hand strength on both sides.  
He could tie his shoelaces, fasten buttons, pick up a piece 
of paper and tear it with both hands.  He could also pick up 
a pen and grasp it tightly, all with no difficulty.  
Examination of the little finger was normal without heat, 
redness, swelling, effusion, drainage, abnormal movement, 
instability or weakness.  Range of motion was 0 to 90 degrees 
on DIP and MP flexions, and from 0 to 100 degrees on PIP 
flexion.  Examination of the genitalia was externally normal.  
There was no epididymis or testicular tenderness.  The 
pertinent diagnoses were claimed erectile dysfunction, based 
on subjective factors of history only; retained foreign body 
of the right little finger; and crush injury of the hand, 
with no pathology to render a diagnosis.  

Additional evidence includes outpatient treatment records, 
dated in 2002 and 2003, and reports of examinations performed 
in March 2005.  These records do not show any complaints or 
treatment for left hand arthritis or erectile dysfunction.  

The veteran is claiming service connection for disabilities 
that have not been clinically confirmed in the record.  In 
2001, an X-ray of the left hand was negative and the 
diagnosis of erectile dysfunction was noted to have been 
based on subjective complaints only and not objectively 
demonstrated.  While the veteran has had several evaluations 
and examination subsequent to this time, there is no 
indication in any of the records that he currently 
demonstrates either left hand arthritis or erectile 
dysfunction.  Under these circumstances, service connection 
must be denied.  

The veteran is also claiming compensable evaluations from 
initial ratings that were made for the crush injury scar of 
the left hand and the scar that resulted from a foreign body 
in the right little finger.  The propriety of the initial 
noncompensable evaluation has been appealed.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Pertinent evaluations of scars are rated as follows:

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion:
Area or areas of 144 square inches (929 sq. cm.) or greater s 
10 percent evaluation is warranted.

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802.  

Scars that are superficial or unstable, warrant, a10 percent 
evaluation.  

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7803.  

Scars, that are superficial and painful on examination, 
warrant a 10 percent evaluation.  

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.

Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, Code 7804.  

Scars, other; are rated on limitation of function of the 
affected part. 38 C.F.R. § 4.118, Code 7805.  

At best, the examination in 2001 found superficial scars that 
are not tender or painful, do not limit the function of 
either hand, and are not unstable in any way.  Absent some 
demonstration of pain in the area of the scar, limitation of 
function of the affected part, or repeated ulceration, a 
compensable evaluation for these scars is not warranted.  
Therefore, the claims for compensable evaluation must be 
denied.  

It is noted that there may be retained glass in the right 
little finger.  This too does not appear to be tender or 
painful and does not cause limitation of function.  As such 
there is no basis for a compensable rating.

It is noted that the criteria for rating superficial scars 
was changed in August 2002.  The new criteria are set out 
above.  The prior criteria did not vary significantly.  
Superficial scars, under the old criteria, warranted a 10 
percent rating where poorly nourished with repeated 
ulceration, or where tender and painful on objective 
demonstration.  Otherwise ratings were assigned on the basis 
of the limitation of function of the part affected.  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805 (2001).  As 
detailed above, there is no evidence of these manifestations.  
As such a compensable rating is not warranted under the old 
criteria.  38 C.F.R. § 4.31.


ORDER

Service connection for arthritis of the left hand or erectile 
dysfunction is denied 

Initial compensable ratings for the residuals of a crush 
injury scar of the left hand or the residuals of a foreign 
body of the right little finger are denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


